COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-240-CV

CAROLYN ANNE SKINNER                                            APPELLANT

                                       V.

JAIME HERNANDEZ CHAVEZ                                            APPELLEE

                                   ----------

            FROM THE 16 TH DISTRICT COURT OF DENTON COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered the parties’ “Agreed Motion To Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

     Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.

                                                PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: September 24, 2009




     1
         … See Tex. R. App. P. 47.4.